Exhibit 10.2



 
THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS.  ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A REGISTRATION
STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN EFFECT AS TO SUCH
TRANSFER OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.  THE SECURITIES
REPRESENTED BY THIS NOTE ARE SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN
SUBORDINATION AGREEMENT, DATED AS OF JULY 25, 2008, BY AND BETWEEN COMERICA BANK
AND THE HOLDER HEREOF (AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME) (THE “SUBORDINATION AGREEMENT”).  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE SUBORDINATION AGREEMENT AND THIS PROMISSORY NOTE, THE TERMS OF
THE SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.
 
Proxim Wireless Corporation
 
Promissory Note
 
Note No. 2008-__
 
$1,500,000.00
July 25, 2008



FOR VALUE RECEIVED, subject to the terms and conditions of this Promissory Note
(the “Note”), Proxim Wireless Corporation, a Delaware corporation with its
principal offices located at 1561 Buckeye Drive, Milpitas, CA 95035 (the
“Company”), hereby promises to pay to the order of ________________ or
registered assigns (the “Holder”) with its principal office located at 4550
Gordon Drive, Naples, Florida, 34102, the principal sum of ONE MILLION AND FIVE
HUNDRED THOUSAND DOLLARS ($1,500,000.00) on the earlier of (x) July 25, 2011 or
(y) as otherwise required pursuant to that certain Securities Purchase
Agreement, dated as of July 25, 2008, by and among, the Company and the
purchasers a party thereto, including the Holder hereof (as amended,
supplemented or otherwise modified from time to time (the “Purchase Agreement”),
including pursuant to a prepayment under Section 1.06 or upon acceleration
pursuant to Article VI of the Purchase Agreement, or if such day is not a
regular Business Day, on the next Business Day thereafter, with all accrued but
unpaid interest (as provided below) to such date (the “Maturity Date”).  This
Note will accrue interest at the rate of sixteen percent (16%) per
annum.  Interest will be due and payable monthly in arrears on the last day of
each calendar month (each, an “Interest Payment Date”) and shall be computed on
the basis of a 360-day year and paid for the actual number of days elapsed, with
the first interest payment due July 31, 2008.  In lieu of paying in cash the
interest accrued to any Interest Payment Date, and at the Company’s sole
discretion, the interest may be paid in kind at the rate of nineteen percent
(19%) per
 

 
 

--------------------------------------------------------------------------------

 

annum, compounding monthly, in which case the accrued interest will be added to
the principal amount of this Note on the applicable Interest Payment Date, and
interest will accrue on such aggregate principal amount.  In the event any
payment under this Note is not timely made when due, interest will accrue on
such late payment at an amount equal to twenty-two percent (22%) per annum from
and including the date such late payment was due to (but excluding) the date
such late payment is paid to the Holder.  All amounts payable under this Note
and hereunder shall be paid in lawful money of the United States without setoff
or withholding of any kind.  As used herein “Business Day” means any day of the
week other than Saturday, Sunday or any other day of the week on which
commercial banks in New York, New York are authorized or required by law to
close.
 
This Note is one of the Notes issued pursuant to the Purchase Agreement and the
purchasers named therein and shall be entitled to the benefits thereof.  The
Holder of this Note is also entitled to the rights and obligations under that
certain Subordination Agreement, dated as of July 25, 2008, by and among
Comerica Bank, the Holder and _____________________ (as amended, supplemented or
otherwise modified from time to time) (the “Subordination Agreement”).
 
In case any payment herein provided for shall not be paid when due, the Company
promises to pay all costs of collection, including all reasonable attorneys fees
and expenses.  Company further agrees to pay and hold Holder harmless against
liability for the payment of the reasonable fees and expenses of Holder
(including, without limitation, reasonable attorneys’ fees and expenses and out
of pocket expenses of Holder and its representatives, including, without
limitation, fees and expenses for travel, background investigations and outside
consultants) arising in connection with any refinancing or restructuring of the
credit arrangements provided under this Note in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.
 
No failure or delay on the part of the Holder hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or
privilege.  All rights and remedies existing hereunder are cumulative to, and
not exclusive of, any rights or remedies otherwise available.
 
This Note shall be binding upon the Company and its successors and assigns, and
shall inure to the benefit of the Holder and its successors and assigns, and may
be assigned by the Holder in accordance with the requirements of the Purchase
Agreement.  This Note shall not be assigned and none of the obligations related
hereunder shall be delegated by the Company without the prior written consent of
the Holder.
 
In no event shall the amount paid or agreed to be paid to the Holder hereunder
exceed the highest lawful rate permissible under the then applicable usury
laws.  If it is hereafter determined by a court of competent jurisdiction that
the interest
 

 
- 2 -

--------------------------------------------------------------------------------

 

payable hereunder is in excess of the amount which the Holder may legally
collect under the then applicable usury laws, such amount which would be
excessive interest shall be applied to the payment of the unpaid principal
balance due hereunder and not to the payment of interest or, if all principal
shall previously have been paid, promptly repaid by the Holder to the Company.
 
The Company and any endorsers of this Note hereby waive diligence, presentment,
protest, demand and notice of every kind and, to the fullest extent permitted by
law, the right to plead any statute of limitations as a defense to any demand
hereunder.
 
This Note shall be governed by the internal laws (and not the law of conflicts)
of the State of New York.
 
Every provision of this Note is intended to be severable. If any term or
provision hereof is declared by a court of competent jurisdiction to be illegal
or invalid, such illegal or invalid term or provision shall not affect the
balance of the terms and provisions hereof, which terms and provisions shall
remain binding and enforceable.
 


[Remainder of Page Intentionally Left Blank]









 
- 3 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Promissory Note to be executed
as of the day and year first above written.
 

 
PROXIM WIRELESS CORPORATION,
 
a Delaware corporation
       
By:
   
Name:
   
Title:
 

 
 
 
 
 
- 4 -

 
   
